DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that a new ground of rejection is applied in response to the amendments filed on 2/28/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20070072491 A1) in view of Mouser (US 20020181722 A1).
Regarding claim 1, Huang discloses a computer device (computer system, paragraph 4), comprising an integrated input device (camera, paragraph 4) comprising: an activation position to couple the integrated input devices to the computer device (when USB plug of the camera is inserted into the computer, paragraph 4); a deactivation position to decouple the integrated input device from the computer device (when the USB plug is removed from the computer, paragraph 4), a housing (housing for the USB plug, paragraph 23), and a metal trace, located on the housing (pins as defined by USB, paragraph 22), wherein while the integrated input device is in the activation position, the metal trace is concealed from view and electrically connects the integrated input device to the computer device (when USB plug is plugged in, the pins are inside the socket of the USB plug); and while the integrated input device is in the deactivation position (when the USB plug is disconnected from the socket), the metal trace is visible and the integrated input device is disconnected, at the metal trace, from the computer device (the pins are disconnected upon removal of the USB plug, paragraph 22; note these operations of the USB connector are well-known and implied).  
Examiner further notes that the claim limitations above seem to describe an ordinary connector for electronic devices.  As any connector that is inserted into another computing device seems to meet 
Huang does not disclose explicitly details of the activation and deactivation positions (which applicant may argue is rotary or precludes removal/insertion of the input device).  However, Mouser discloses activation and deactivation positions for an integrated input device (camera component 26, figure 1, details shown in figure 4-6, note camera is activated and deactivated by turning the camera knob 30 to a certain direction, paragraph 24).  Furthermore, teachings of Huang and Mouser are from the same field of computing devices and connection of peripherals.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Huang with Mouser by using a rotary activation/deactivation mechanism for turning off the camera and protect user privacy (paragraph 24, Mouser).
Regarding claim 2, the above combination discloses the computer device of claim 1, wherein the integrated input device comprises a camera (Huang, paragraph 4).
Regarding claim 3, the above combination discloses the computer device of claim 1, wherein the integrated input device comprises a microphone (digital video camera implies a microphone component, Huang, paragraph 4).
Regarding claim 4, the above combination discloses the computer device of claim 1, wherein the integrated input device is deactivated by rotating the integrated input device until the metal trace is visible (Mouser, rotating to an angle to switch the camera off, paragraph 93; pins are visible when removed from the socket as discussed above in claim 1).
Regarding claim 5, the above combination discloses the computer device of claim 1, wherein the integrated input device is deactivated by sliding the integrated input device from a first position to a second position (Huang, paragraph 4, see rejection of claim 1).
Regarding claim 6, the above combination discloses the computer device of claim 1, wherein the line comprises a data connection to the computer device (Huang, data transfer is known function of USB connectors).
Regarding claim 7, the above combination discloses the computer device of claim 1, wherein the line comprises a power connection to the integrated input device (Huang, paragraph 4).
Regarding claim 8, the above combination discloses the computer device of claim 1, wherein the line couples the integrated input device from a signal processor to an input line on a system on a chip (Huang, paragraph 4, a signal processor for audio/video signals is implied for cameras which captures these signals).
Regarding claim 9, the above combination discloses the computer device of claim 1, comprising a device alerter to alert a user that the integrated input device is disconnected (indicator 46, Mouser, paragraph 24).
Regarding claims 10-15, examiner notes that the limitations in these claims are substantially similar to those of claim 1, 4, and 5.  The same grounds of rejection are applied.  Examiner further notes that claim 15 is implied as the devices can be both electrically connected and disconnected using the metal trace.
Regarding claim 16, the above combination discloses the computer device of claim 1, wherein he integrated device includes a first indicia to confirm the integrated input device is in the activation position and a second indicia to confirm the integrated device is in the deactivation position (indicator 46, Mouser, paragraph 24).
Regarding claim 17, the above combination discloses the integrated input device of claim 10, wherein while the connection block is in a first position, the metal trace couples the integrated input device to a spring-loaded terminal of the computer device (Huang teaches mini-USB, and mini-USB has spring-loaded tension plugs according to the USB specification, to secure connection and reduce accidental disconnections).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior arts of record disclose activating and deactivating digital input devices such as a camera, both through rotary and sliding/insertion mechanisms to make contact for metal conductors such as power/data pins.  However, prior arts of record do not teach or suggest, inter alia, that a transparent cover extends over the metal trace in the second position.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.